Ingraham, J.:
The court by a summary order has required the appellant, the O. J. Gude Company, to remove a certain sign upon private property located on the corner of Broadway and Forty-second street in the city of New York under the provisions of certain ordinances of the .city of New York, being part of the Building Code. This order was granted on the application of the city of New York based upon a petition verified by the superintendent of buildings. The petitioner alleges that the municipal assembly of the city of New York established a code of ordinances known as the Building Code, which regulated the construction, alteration or removal of buildings or structures erected or to he erected in the city of New York, which took effect on the 23d of December, 1899, and was after-wards incorporated as chapter 15 of the Code of Ordinances of the city of New York, which was approved by the mayor on November 8, 1906. The petition further, alleges that the O. J. Glide Company was the owner of a certain structure located on the top of the-building on the southwest corner of Broadway and Forty-*743second street, in the city of New York; that on the 25th of March, 1907, the said O. J. Glide Company erected and constructed and maintains on the top of the said building the said structure which is of metal, forty feet long and twenty-eight feet high above the front wall or cornice of said building; that the said sign is a device or representation in the nature , of an advertisement or announcement and is a sky sign within section 144 of the Building Code, and was erected and constructed in violation of the provisions of section 4 of the Building Codé and in violation of section 144 of the said Building Code in the following particulars: (1) That it was constructed without submitting a plan of the proposed work to the superintendent of buildings and without the approval by said' superintendent of buildings of any specifications nr plans; (2) that before the erection of said sign no permit was obtained from the superinténdent of buildings for the erection thereof; (3) that the said sign has been erected and constructed to the height of over nine feet above the front wall or cornice of the above-described building to which it is attached and by which it is supported, to wit, twenty-eight feet above the front wall or cornice of said building in direct violation of section 144 of said Building Code. It is further alleged that the superintendent of buildings issued an order requiring the O. J. Gude Company to remove the said sign, which order was duly served upon the said Gude Company, but which was not complied with.
In answer to this application the O. J. Gude Company submitted affidavits, from which it appeared that this sign was erected upon the roof of the building under an agreement with the owner or lessee of the building, is constructed entirely of metal, and is in all respects safe and erected in accordance with the provisions of the Building Code, except that in reference to the height above the top of the building.
The structure complained of is undoubtedly a “ sky sign ” within section 144 of the Building Code. The restrictions upon the erection of these sky signs are that they shall be constructed entirely of metal, including the uprights, supports and braces for the same, and shall not be at any point over, nine feet above the front wall or cornice of the building to which they are attached or. by which they are supported; that they shall be entirely within *744the building line and be properly secured, supported and braced, and shall be so constructed as not to be or become dangerous — with the further provision that before they are erected a permit.shall be obtained from the superintendent of buildings. It is conceded in this ease that no application for a permit to the superintendent of buildings was made, nor was such permit obtained. It was proper that plans for such a structure should he" .-submitted to the public officials, so that it could be ascertained whether or not a structure of this kind erected Upon 1116 top of a building was properly constructed and securely fastened to the building, so as to prevent danger of its being blown into the street, or so constructed as not to embarrass firemen in the event of a fire in a building to which the structure was attached, or in an adjoining building, and generally, to determine whether the structure was such as would not endanger the public or the adjoining buildings. The excuse offered by the appellant for not applying for this permit from the superintendent of buildings was that it understood that the superintendent of buildings had no jurisdiction to grant a-permit for signs extending over nine feet above the- cornice of the building. But assuming that to he trite, and assuming the regulation as 'to the height of these-sky'signs to be invalid, that did not justify any one in constructing any kind of a structure' that lie pleased without a.permit; a,s required by the Building Code; so that as this structure was erected without submitting the plans to the superintendent of buildings and obtaining a permit from him, it was an unauthorized and illegal structure. If the provision as to the height of -these sky signs was invalid, the appellant could have applied for a permit asking that the superintendent should determine whether or not the sky sign was constructed in such a manner as to protect the public and comply with the ordinance in other respects, and could have enforced the performance of that duty by mandamus.
The objection, however, is made that this proceeding, which is an application to .the Special Term of the Supreme Court for a .summary order requiring the appellant to remove this sign, was not authorized. This proceeding is instituted under section 506 of the Consolidation Act (Laws of 1882, chap. 410, as amd. by Laws of 1892, chap. 275, § 42), which authorizes the superintendent of *745buildings to “ institute any appropriate action or proceeding, at law or in equity, * * * to restrain or correct the erection or alteration of, or to require the removal of, or to prevent the occupation, or use of, the building or structure erected, constructed or altered, in violation of, or not in compliance with any of the provisions of this title.” Section 151 of the present Building Code re-enacts this provision, using that identical language.
I agree with Mr. Justice Scott’s opinion in the case of City of New York v. Wineburgh Advertising Co. (122 App. Div. 748), decided herewith, 'that section 506 of the Consolidation Act is still in force, and that under it the superintendent of buildings was authorized to institute any appropriate action or proceeding, at law or in equity, to restrain or correct the erection or alteration of, or to require the removal of, or to prevent the occupation or use of, the building or structure erected, constructed or altered in violation of, or not in compliance with any of the provisions of the Building Code. But the question is what was intended by the words “ any appropriate action or proceeding, at law or in equity.” Civil rights are enforced in courts either by "actions or certain special proceedings, which are regulated by the Code of Civil Procedure. The right of a person against whom a claim is made, either at law or in equity, to be confronted by the witnesses against him; to have a right to cross-examine them; and to introduce evidence on his own behalf, is carefully preserved both by the Constitution and the Codes of procedure as to thp authorized actions and special proceedings, and in an action the right to this investigation before either a judge or a jury is assured by the Constitution to any person against whom a claim is made. The ordinary meaning which would be given to the phrase “ appropriate action or proceeding ” would be to authorize the superintendent of buildings to adopt any of the recognized actions or proceedings either at law or in equity for the enforcement of the provisions of the Building Code. It certainly cannot be supposed that the Legislature by this general language intended to reverse all of the statutory rules in relation to the enforcement of claims against individuals by allowing the superintendent of buildings to institute' an entirely new proceeding by which rights to property of great value should be determined in a summary-way upon affidavit without the safeguards which have béen found to be *746necessary in the disposition of questions of fact,” of affording an opportunity to cross-examine'the witnesses and introduce testimony subject-to the common-law 'rules of. evidence! If this power is presumed to have been lodged in the'superintendent of buildings, the owner of. any building, notwithstanding its character or cost, may be compelled-to remove it by a summary order -of the court at Special Term, based. upon an affidavit .that the -building has been erected in violation of some of the provisions of the Building Code, without.opportunity of cross-examining the- witnesses relied on to prove such violation or without an '. opportunity -of fairly -meeting the testimony except -by affidavit. Experience has demonstrated that a ttiM by affidavit is an extremely unsatisfactory way of disposing of question's of fact." Assuming' that there would be no constitutional objections to depriving a person of his property in such' a summary manner, a' question which- I think at least is Open to serious doubt, the authority to institute such a proceeding should not be inferred from language which .is perfectly consisten,t with-the intention to authorize the supérmtendent.to institute one of the recognized legal proceedings by which civil rights are enforced or-proteCted- That the usual action-for -an- -injunction is amply sufficient to protect the rights- qf the public is apparent, as at any time -the court by a temporary injunction in such an action can prohibit the violation of any of the-provisions of the Building. Code,¿and by final judgment, where the rights of the-parties can be-protected, can .require the building erected in violation. Of it to) be removed. No necessity, exists for the institution of such, a summary proceeding and there is nothing in the statute, as I read it, which authorizes it.
In relation to-the. question as to the validity of-this restriction when, applied only to advertising signs and not to a structure to be used for- any other purpose, I do not think anything more is required -than has been said by Mr. Justice Scott in the case of City of New York v. Wineburgh Advertizing Co. (122 App. Div. 748), decided herewith. My views upon this question were expressed in the case of People v. Green (85 App. Div. 400), and, were concurred, in by a majority of the court.. As I think this proceeding was unauthorized I am tin favor óf reversing the order .appealed from on that ground only, leaving the Other questions to be finally determined when they are properly presented.
*747The order appealed from should, therefore, be reversed, with ten dollars costs and disbursements, and the application denied, with ten dollars costs.
Patterson, P. J., and Lambert, J., concurred; Clarke, J., dissented.